DETAILED ACTION
	This Office action is responsive to the following communication received:
01/11/2021 – Application papers received, including IDS and Power of Attorney; 03/23/2021 – IDS; and
07/28/2021 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continuation Data
	This application is a CON of 16/579,666 09/23/2019 PAT 10905929 which is a CON of 15/645,587 07/10/2017 PAT 10434384 which is a CON of 14/939,648 11/12/2015 PAT 9707457
which is a CIP of 14/871,789 09/30/2015 PAT 9700763 which is a CON of 14/701,476 04/30/2015 PAT 9211447 which is a CON of 14/495,795 09/24/2014 PAT 9186560 which is a CON of 13/828,675 03/14/2013 PAT 8888607 which is a CIP of 13/469,031 05/10/2012 PAT 9220953 which is a CIP of 13/338,197 12/27/2011 PAT 8900069 which claims benefit of 61/427,772 12/28/2010.
Drawings
The drawings were received on 01/11/2021.  These drawings are acceptable.
Status of Claims
	Claims 1-20 have been canceled, as directed.
	Claims 21-42 remain pending.
Information Disclosure Statement
The Office requests some relief in the amount of references the Office is being asked to consider.  The applicant, not only in this case but in many other pending cases, is asking the Office to consider dozens of references, which is taking up a considerable amount of the allotted examining time the Office has for just one case.  The applicant’s submission of a large number of references, many of which are irrelevant with respect to the instant claimed invention, really pending claims is discovered that is relevant to a pending case at the Office, the applicant is required to disclose this discovery under 37 CFR 1.97, 37 CFR 1.98, and 37 CFR 1.56.  However, the applicant has many pending cases before the Office and it seems that much of the prior art for many of these pending cases is being submitted for the consideration by the Office in every application without the applicant’s evaluation as to whether the prior art is relevant to the pending claims.   By way of example only, note the following sampling of citations from the IDS, received 01/11/2021:
USPN			TITLE
D259698		Handle for a Golf Spike Wrench…
5320005		Bicycle Pedal Crank Dismantling Device
D392526		Ratcheting Drive Device
D412547		Golf Spike Wrench
6032677		Method and Apparatus for Stimulating the Healing of Medical…
5020950		Riveting Fastener with Improved Torque Resistance
5006023	Strip-out Preventing Anchoring Assembly...
D107007	Pistol Grip Screw Driver
411000	Bolt
These references, and other references of similar content cited on the 01/11/2021 IDS have absolutely nothing to do with the claimed invention.   Thus, the Office respectfully requests that a better effort be made in the future, with a more common sense approach by the applicant, to screen and submit only those references that really are necessary for the Office to consider and that are relevant for the pending, claimed invention, so that the Office is able to spend time on the merits of the case.   In this case, the references noted above, along with other references of a similar nature, and not deemed to be relevant to the pending claims, have been considered 
The IDS received 01/11/2021 contains a discrepancy.  Here, USPN 8734721 has been identified with an Issue Date of 5/2014 and a Patentee of Beach et al.  PTO records indicate that USPN 8734721 has an Issue Date of 05/27/2014, but includes a Patentee named Matsuyama and is directed to an “Analyzer”.  Since the document identified by the applicant contains a discrepancy in the name of the Patentee, this document has not been considered and has been lined-through. 
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 21, line 14, “a” should read --the--.
As to claim 21, line 28, should not “the portion” read --a portion--?
As to claim 21, lines 31-32, “the loft angle or lie angle ” should read --a loft angle or a lie angle--.

As to claims 22-32, these share the indefiniteness of claim 21.
As to claim 33, line 14, “a” should read --the--.
As to claim 33, line 28, should not “the portion” read --a portion--?
As to claim 33, lines 31-32, “the loft angle or lie angle” should read --a loft angle or a lie angle--.
As to claim 33, lines 41-44, the phrase “wherein the two or more positions include a first position and a second position such that the at least one weight is movable between an engagement position in a first portion of the lower portion and an engagement position in a second portion of the lower portion” appears to be a carbon copy of the phrase recited earlier in lines 35-37.  Should the latter phrasing in lines 41-44 be deleted or modified?
As to claim 33, line 48, “golf” should be deleted for consistency. 
As to claims 34-39, these claims share the indefiniteness of claim 33. 
As to claim 40, line 14, “a” should read --the--.
As to claim 40, line 28, should not “the portion” read --a portion--?
As to claim 40, lines 31-32, “the loft angle or lie angle” should read --a loft angle or a lie angle--.
As to claim 40, lines 41-44, the phrase “wherein the two or more positions include a first position and a second position such that the at least one weight is movable between an engagement position in a first portion of the lower portion and an engagement position in a second portion of the lower portion” appears to be a carbon copy of the phrase recited earlier in lines 35-37.  Should the latter phrasing in lines 41-44 be deleted or modified?
As to claim 40, line 48, “golf” should be deleted for consistency. 
As to claims 41-42, these claims share the indefiniteness of claim 40. 
/
/
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 and 31-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,905,929. 
For double patenting to exist as between the rejected claims and patent claims 1-18, it must be determined that the rejected claims are not patentably distinct from patent claims 1-18.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims 1-18 and, if so, whether those differences render the claims patentably distinct.
	Specific to claims 21-29 and 31-42, it is clear that all the elements of instant claims 21-29 and 31-42 are to be found in patent claims 1-18.   The difference between instant claims 21-29 and 31-42 of the application and claims 1-18 of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  For example, the claims of the ‘929 patent further include “and wherein in the two or more positions a central axis of the at least one weight extends through the sole and the crown of the club head body”.   Thus the invention of claims 1-18 of the patent is in effect a “species” of the “generic” invention of claims 21-29 and 31-42.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 21-29 and 31-42 are anticipated by claims 1-18 of the patent, claims 21-29 and 31-42 are not patentably distinct from claims 1-18 of the patent.  In addition, note the following comments:
	As to claim 21, see claim 1 of the ‘929 patent.
	As to claim 22, see claim 2 of the ‘929 patent.
	As to claim 23, see claim 4 of the ‘929 patent.
	As to claim 24, see claim 5 of the ‘929 patent.

	As to claim 26, see claim 12 of the ‘929 patent.
	As to claim 27, see claim 14 of the ‘929 patent.
	As to claim 28, see claim 15 of the ‘929 patent.
	As to claim 29, see claims 1 and 13 of the ‘929 patent.
	As to claim 31, see claim 1 of the ‘929 patent.
	As to claim 32, see claims 1 and 13 of the ‘929 patent.
	As to claim 33, see claims 1 and 13 of the ‘929 patent.
	As to claim 34, see claim 6 of the ‘929 patent.
	As to claim 35-38, see claim 18 of the ‘929 patent. 
	As to claim 39, see claim 14 of the ‘929 patent.
	As to claim 40, see claims 1 and 13 of the ‘929 patent.
	As to claim 41, see claim 15 of the ‘929 patent.
	As to claim 42, see claim 5 of the ‘929 patent. 

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,905,929 in view of Glover (USPN 3,652,094).  Although the claimed invention of the ‘929 patent does not specifically recite that a central axis of the at least one weight does not intersect the striking face, the ‘929 patent claims do require that the central axis extends through the crown and sole, which arguably encompasses the limitations of instant claim 30.  Nonetheless, Glover is cited to show that weight ports (and their corresponding weight portions arranged therein) may be arranged on the sole portion with an axis aligned generally in the front-to-back direction of the club head, as shown in Figs. 7 and 8, or in a direction in the crown-to-sole direction, as shown in Figs. 1 and 2. The arrangements in Glover may be used to adjust the swing weight and overall weight balance of the club head. See col. 1, lines 42-50, lines 70-73.  Thus, the modification of the .
Observations on Obviousness-Type Double Patenting
	Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in each of the further, related applications and patents listed herein below.  While no double patenting rejections based on the applications and patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the copending applications and patents listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case.   It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the related applications and patents identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers.  The applicant is respectfully requested to provide further comment as to whether he believes that the claims of any of the applications and/or USPNs listed here conflict, or do not conflict, with the claims of the instant application. 
	USPNs: 8900069; 8430763; 8753222; 8956240; 9700769; 9220953; 8888607; 9186560; 9211447; 9700763; 9707457; 9914027; 9868036; 10035049; 10076688; 10086240; 10183202; 10603555; 10478679; 10646755; 10556158; 10639524; 10252119; 10434384; 10898764; 10974102; 10688352; 10874914; 10843048 and 10569144
Copending United States Applications: 16/795266; 16/874428; 17/131539; 17/077,597; 17/100438; 17/145024; and 17/198030 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711